      Case 2:21-cv-00651-TLN-CKD Document 8 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE RIVERA; CARMEN                                 No. 2:21–cv–0651–TLN-CKD PS
      MARTINEZ,
12                                                          ORDER
                          Plaintiffs,
13                                                          (ECF No. 5)
              v.
14
      CALIFORNIA COMMUNITY HOUSING
15    AGENCY, et al.,
16                        Defendants.
17

18          On May 26, 2021, after plaintiffs failed to respond to the court’s order to show cause, the

19   undersigned issued findings and recommendations to dismiss this case for failure to establish

20   diversity jurisdiction. (ECF Nos. 4, 5.) On June 9, 2021, plaintiffs filed a First Amended

21   Complaint, as originally invited by the court, that addresses the jurisdictional defects identified in

22   the show cause order. (ECF No. 7.) The First Amended Complaint now adequately alleges facts

23   showing that none of the three named defendants shares a state citizenship in common with

24   plaintiffs, who are citizens of Idaho. (Id. at 1-2.)

25          Accordingly, the court’s subject-matter jurisdiction having been established, IT IS

26   HEREBY ORDERED that:

27          1. The May 26, 2021 findings and recommendations (ECF No. 5) are VACATED; and

28   ///
                                                            1
      Case 2:21-cv-00651-TLN-CKD Document 8 Filed 06/14/21 Page 2 of 2


 1              2. Within 60 days of the entry of this order, plaintiffs shall file proof of service (or of

 2                   defendant’s waiver of service) of the summons and the First Amended Complaint on

 3                   all defendants, see Fed. R. Civ. P. 4(d) & (l).

 4   Dated: June 14, 2021
                                                           _____________________________________
 5
                                                           CAROLYN K. DELANEY
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9   19, rive.0651

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                             2
